I concur in the overruling of the first assignment of error. I would, however, sustain the second and third assignments of error, reverse, and remand for a determination of damages pursuant to Section 1640, Title 15, U.S. Code. I view as palpably erroneous, the conclusion in the majority opinion that "actual" damage is necessarily equal to the increase in the annual percentage rate since such damages, under Subsection (a)(1) of Section 1640 are recoverable only if appellees can establish a causal connection between inaccurate disclosure and their injury by demonstrating that they relied on the inaccurate disclosure and thereby were effectively prevented from obtaining better credit terms elsewhere. McCoy v. Salem Mtge. Co. (E.D. Mich. 1976), 74 F.R.D. 8, and Vickers v. Home Federal S.  L. Assn. ofEast Rochester (1978), 62 A.D.2d 1171, 404 N.Y.S.2d 201. If appellees cannot establish the required causal nexus, they would still be entitled to recover the statutory penalty, costs and attorney fees embodied in the statute. *Page 9